Title: From Thomas Jefferson to College of William and Mary, 22 January 1823
From: Jefferson, Thomas,Carr, Samuel
To: College of William and Mary

Know all men by these presents that we Thomas Jefferson Randolph Thomas Jefferson and Samuel Carr—are held & firmly bound unto the President and Masters or Professors of the College of William and Mary in Virginia in the just & full sum of forty nine thousnad, four hundred & ten dollars for the payment whereof well & truly to be made unto them or their successors, we bind ourselves and our heirs, jointly & severally, firmly by these presents. Sealed with our seals & dated this 22d day of January 1823.Whereas the said President & Masters or Professors of the College of William and Mary in Virginia have agreed to lend to the said Thomas Jefferson Randolph the sum of twenty four thousand, seven hundred & five dollars out of the first monies which they shall recieve under a decree of the Superior Court of Chancery for the Richmond District for the sale of the property of the late Wilson C. Nicholas or which may hereafter be decreed to them from the proceeds thereof— and it is agreed that of the said sum of $24.705 so much is to be applied by the President & Masters  or  Professors of the College of William & Mary in Virginia or their successors or agent, for the benefit of the said Th: Jefferson Randolph, and by his directions already given, to the discharge of a bond due from the late Wilson C. Nicholas, Thomas Jefferson and Th: Jefferson Randolph to the President, Directors & Company of the Bank of the United States for $20.000, as shall be necessary to satisfy the said bond with all interest thereon, and for the security whereof the Bank of the United States hold a lien on a part of the Poplar Forest tract of land—Interest at the rate of six per centum per annum is to be paid semiannually on every part of the aforesaid sum of $24.705 as it shall be recieved by Th: Jefferson Randolph or appropriated to his use in the manner before stated. and the principal sum of $24.705 and each part thereof is to be repaid whenever it is required. Now the condition of the above obligation is such that if the above bound Thomas Jefferson Randolph his heirs, executors, administrators or assigns shall well & truly pay unto the President & Masters or Professors of the College of William & Mary in Virginia or their successors, semiannually, interest at the rate of six per centum per annum on the aforesaid sum of $24.705 as it shall be recieved by the said Th: Jefferson Randolph or appropriated to his use as above recited, and shall repay to the said President and Masters or Professors of the College of William Mary or their successors the said sum of $24.705 and each part thereof whenever it shall be demanded of him, or his heirs or assigns—then the above obligation to be void or else remain in full force and virtuesealed and delivered byThomas Jefferson & Samuel Carrin presence ofF. Eppes.D O CarrTh J Randolph
                        Th: JeffersonSamuel Carr